Exhibit 10.1

 

NINTH AMENDMENT OF LEASE

 

This Ninth Amendment of Lease is made as of November 17, 2010 by and between
Bobson 333 LLC, a Massachusetts limited liability company (“Lessor”), and
ImmunoGen, Inc., a Massachusetts corporation (“Lessee”).

 

WHEREAS, Lessor is the successor landlord and Lessee is the successor tenant
under that certain Lease dated June 21, 1988, as amended (collectively, the
“Lease”) relating to approximately 43,850 net rentable square feet of space (the
“Leased Premises”) in the South Building located at 333 Providence Highway,
Norwood, Massachusetts (the “Property”), as more fully described in the Lease
and shown on the “Lease Plan for Bobson Realty #321-333 Providence Highway,
Norwood, MA, dated June 12, 2003” attached hereto;

 

WHEREAS, Lessor and Lessee wish to extend the term of the Lease, and amend
certain other terms therein as provided herein;

 

NOW, THEREFORE, in consideration of $1.00 and other good and valuable
consideration and in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which is hereby acknowledged by each
of the undersigned parties unto the other, the parties hereby agree to further
amend the Lease as follows:

 

1.                                      The Expiration Date of the current term
of the Lease shall be extended from June 30, 2011 to June 30, 2018 (the
“Expiration Date”).

 

2.                                      The Yearly Fixed Rent, also known as the
Base Rent, shall be as follows:

 

a)                                     From the date hereof through June 30,
2011, at an annualized rate of $824,750.00 payable in monthly installments, in
advance, on the first day of each calendar month, in the amount of $68,729.00;

 

b)                                     From July 1, 2011 through June 30, 2013,
at an annualized rate of $745,450.00 payable in monthly installments, in
advance, on the first day of each calendar month, in the amount of $62,120.83;

 

c)                                      From July 1, 2013 through June 30, 2015,
at an annualized rate of $767,375.00 payable in monthly installments, in
advance, on the first day of each calendar month, in the amount of $63,947.92;
and

 

d)                                     From July 1, 2015 through June 30, 2018,
at an annualized rate of $789,300.00 payable in monthly installments, in
advance, on the first day of each calendar month, in the amount of $65,775.00.

 

3.                                      Lessee shall have the option to extend
the term of this Lease for one additional 5-year (five year) period by notifying
Lessor in writing at least 180 days before the Expiration Date.  If properly
exercised, the Lease Extension Term shall commence on July 1, 2018 and end on
June 30, 2023 (the “Extension Term”).  During the Extension Term, the Yearly
Fixed Rent, also known as the Base Rent, shall be at an annualized rate of
$920,850.00 payable in monthly installments, in advance, on the first day of
each calendar month, in the amount of $76,737.50.

 

Lessee’s right to extend the term of this Lease for the Extension Term is
expressly conditioned upon Lessee not being in default of its payment and
performance

 

--------------------------------------------------------------------------------


 

obligations under this Lease (after the expiration of any applicable grace or
cure period), both at the time it exercises its option to extend the term and at
the commencement of the Extension Term.  During the Extension Term, all other
terms of the Lease shall remain in full force and effect.  This extension option
shall be Lessee’s sole extension and/or renewal option under the Lease.

 

4.                                      Provided that Lessee is not in default
of its payment and performance obligations under this Lease (after the
expiration of any applicable grace or cure period) at the time it receives
Lessor’s Notice of RoFO Premises (as defined below), and subject to the  rights
of any existing tenant then occupying the applicable RoFO Premises, Lessee shall
have an ongoing right of first offer to lease any space that becomes available
in the North Building (the “RoFO Premises”) of the Property, subject to the
following terms and conditions:

 

Before Lessor offers to lease the RoFO Premises at any time, in whole or in
part, to a third party, Lessor shall offer to lease such space to Lessee in
writing (“Lessor’s Notice of RoFO Premises”). Lessee shall then have thirty (30)
days from receipt of Lessor’s Notice of RoFO Premises to accept the terms and
conditions of Lessor’s Notice of RoFO Premises by notifying Lessor, in writing,
of its intent to lease the RoFO Premises on said terms and conditions.  The
Annual Fixed Rent for the RoFO Premises during the term shall be calculated at
the same per square foot rate as the Annual Fixed Rent for Lessee’s existing
Premises. All other non-economic terms and conditions shall apply, except that
Lessee’s pro rata share for real estate taxes and common area charges, and for
Lessee’s parking allocation, shall be increased to reflect the addition of the
applicable RoFO Premises.   The RoFO Premises shall be delivered in compliance
with all applicable laws and regulations, with all systems in good working
condition, broom clean and free of all debris and personal property

 

If Lessee does not so notify Lessor of its intent to lease the RoFO Premises
designated in Lessor’s Notice of RoFO Premises within said thirty (30) day
period, then Lessor shall be free to lease said RoFO Premises to a third party;
provided that if Lessor fails to execute a lease agreement with a third party
upon substantially the same economic terms and conditions as those set forth in
Lessor’s Notice of RoFO Premises within one hundred eighty (180) days after the
expiration of said thirty (30) day period, Lessor shall be required to send
Lessee another Lessor’s Notice of RoFO Premises with respect to said RoFO
Premises.

 

5.                                      All capitalized terms used herein shall
have the same meaning as set forth in the Lease, unless otherwise defined
herein.

 

6.                                      Each party represents and warrants to
the other that it has not dealt with any broker or finder in connection with the
consummation of the transactions contemplated by this Ninth Amendment, and in
the event of any brokerage claim against either party predicated upon an
allegation that the other party involved a broker or finder in the transaction,
the other party shall exonerate, indemnify and hold harmless the party against
whom the claim is made from and against all loss, cost, damage and expense
(including reasonable attorneys’ fees) incurred in connection with such claim.

 

--------------------------------------------------------------------------------


 

7.                                      Lessee hereby represents and warrants to
Lessor that: (a) the Lease is in full force and effect; and (b) to the best of
Lessee’s knowledge, the Lessor is not in default in the performance of or
compliance with any provision of the Lease and Lessee has no claim, nor
knowledge of any state of facts that, with the giving of notice or the passage
of time, or both, would give rise to a claim, against Lessor for any default by
Lessor under the Lease.

 

8.                                      The Lease is hereby ratified and
confirmed in its entirety and, except as modified and amended hereby, shall
remain unmodified and in full force and effect.

 

Executed as a sealed instrument as of the date first written above.

 

LESSOR:

Bobson 333 LLC, a Massachusetts limited liability company

 

 

By:

/s/ James H. Mitchell

 

 

James H. Mitchell its Manager, and not individually

 

 

 

 

LESSEE:

 

ImmunoGen, Inc., a Massachusetts corporation

 

 

 

 

 

 

 

By:

/s/ Daniel M. Junius

 

 

Daniel M. Junius, its President,

 

 

duly authorized

 

 

 

 

 

 

 

By:

/s/ Gregory D. Perry

 

 

Gregory D. Perry, its Treasurer,

 

 

duly authorized

 

 

--------------------------------------------------------------------------------

 